Lawrence, Judge:
This is a valuation proceeding which arose by virtue of a judgment issued by the third division of this court in the case of D. C. Andrews & Company, Inc. v. United States, 38 Cust. Ct. 227, C. D. 1867, wherein the matter was remanded to a single judge sitting in reappraisement, pursuant to title 28, U. S. C. § 2636 (d).
Counsel for the parties in this proceeding have stipulated and agreed as follows:
1. That the merchandise involved herein consists of 550 pieces of washing machine parts imported from the United Kingdom.
2. That on or about the date of exportation of the said merchandise, such or similar merchandise was not freely offered for sale to all purchasers in the principal markets of the country of exportation in the usual wholesale quantities and in the ordinary course of trade for home consumption therein or for export to the United States; that such or similar imported merchandise was not at the aforesaid time freely offered for sale in the United States for domestic consumption therein; that cost of production, as defined in Section 402 (f), Tariff Act of 1930, is the proper basis of appraisement of said merchandise; and that such cost of production for the 550 pieces of washing machine parts in English pounds sterling is £51 19s. 7d.
IT IS FURTHER STIPULATED AND AGREED that the remand of protest herein, may be submitted on this stipulation.
*636Upon the agreed facts, I find that cost of production, as that value is defined in section 402 (f) of the Tariff Act of 1930 (19 U. S. C. § 1402 (f)), is the proper basis for determining the value of tbe merchandise covered by the above-enumerated remand of protest, and that such value for the 550 pieces of washing machine parts is £51 19s. 7d., English pounds sterling.
I further find such value to be the proper dutiable value of said merchandise.
Judgment will issue accordingly.